Citation Nr: 1400185	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  06-29 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating (evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 2012, VFW filed a motion to withdraw from representation.  In February 2013, the Board denied the motion because good cause had not been shown.  In consideration of the foregoing, the Board notes that VFW is properly identified as the Veteran's representative in this matter, as reflected on the first page of this decision.    


FINDING OF FACT

Throughout the rating period, the Veteran's PTSD symptoms have resulted in total occupational and social impairment.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 100 percent disability rating for PTSD is met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The issue of entitlement to an increased rating for PTSD has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcome of the appeal, which is a full grant of benefits sought (i.e., a 100 percent rating for PTSD), the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Disability Rating Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.

Increased Rating for PTSD Analysis

The Veteran's PTSD is rated at 50 percent for the entire rating period under the criteria found at 38 C.F.R § 4.130, DC 9411.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran's symptoms of PTSD have resulted in total occupational and social impairment throughout the rating period such that a 100 percent rating under DC 9411 is warranted.  Review of the Veteran's prison treatment records relevant to the rating period show frequently demonstrated impairment in thought processes and communication, delusions and hallucinations, danger of hurting self or others, and intermittent inability to perform activities of daily living, which are symptoms contemplated in the 100 percent schedular rating.  See, e.g., February 2003 progress note (noting that the Veteran was delusional and had semi-coherent speech); April 2003 progress note (noting that the Veteran appeared to be somewhat delusional and non-reality oriented); May 2003 progress note (noting that the Veteran was delusional at times, non-reality oriented, had an "unkept" living area, and demonstrated poor personal hygiene); and the October 2004 psychiatric consult note (noting that the Veteran had been assaultive in the past, got agitated, violent, had attacked staff and other people, and continued to have some psychotic features, including auditory and visual hallucinations and paranoia).  

Also, the December 2008 VA medical examination report shows continued impairment in thought processes and communication and delusions, as well as social isolation and inability to engage in gainful employment due to PTSD symptoms.  At the December 2008 VA medical examination, the VA examiner noted that the Veteran's PTSD was manifested by slow speech, hyperactive psychomotor activity, flat affect, depressed mood, rambling thought process, paranoid and ruminating thought content, panic attacks once per month, and poor impulse control with past episodes of violence.  The December 2008 VA medical examiner also wrote that the Veteran did not socialize, remained isolated and emotionally withdrawn with a restricted range of affect, and may have been under-reporting symptoms of depression and anxiety-related PTSD for fear that endorsing these items would indicate that his presentation was not related to PTSD.  The December 2008 VA medical examiner further assigned a GAF score of 43 for the past two years and noted that the Veteran had not been thriving either inside or outside of prison, had been unable to maintain employment, and had experienced difficulty with interpersonal interactions, including with family and VA mental health providers.  

The December 2008 VA medical examiner additionally explained that the Veteran had difficulty with authority figures and had been unable to engage in gainful employment.  The December 2008 VA medical examiner wrote that the Veteran exhibited arousal symptoms of PTSD, including exaggerated startle response and quick/disproportional irritability, and the combination of arousal symptoms made it difficult, if not impossible, to find meaningful or even rudimentary work.  The December 2008 VA medical examiner noted that the Veteran's psychiatric symptoms were present in the incident that resulted in the Veteran's incarceration, and, while in prison, the Veteran was unable to effectively adapt to the environment and did poorly.  Thus, the December 2008 VA medical examination report indicates that the Veteran's psychiatric symptoms have made it nearly impossible for the Veteran to obtain and maintain gainful employment, cause social isolation, and result in significant difficulty interacting with others.    

Furthermore, in the October 2013 VA medical opinion obtained pursuant to the Board's prior remand directive, the VA medical reviewer noted that the Veteran's VA treatment records showed that he currently lived in a nursing home and had severe vascular dementia.  The October 2013 VA medical reviewer wrote that the Veteran's primary care provider had noted that the Veteran was alert and able to make eye contact but was non-verbal.  The VA medical reviewer also noted that a treating mental health care provider had written, in a December 2012 psychiatric treatment record, that the Veteran was unable to verbalize anything meaningfully, was able to follow some simple commands, demonstrated inappropriate behavior, and was unable to form any words.  After considering the medical records, the VA medical reviewer opined that a meaningful assessment of the Veteran's PTSD was not possible due to the chronic and severe ischemic encephalopathy which rendered him essentially nonverbal and demented.

After review of the above evidence, the Board finds that a distinction of the effects of the Veteran's service-connected PTSD and other nonservice-connected disabilities is not possible in this case.  Although the Veteran has been treated for nonservice-connected psychiatric disabilities (e.g., psychotic disorder not otherwise specified and paranoid schizophrenia), in addition to PTSD, during the rating period, it is not possible to distinguish the effects of PTSD from the other nonservice-connected psychiatric disabilities because mental health providers frequently did not distinguish the symptoms when providing mental health treatment.  Significantly, however, the December 2008 VA medical provider attributed all the Veteran's psychiatric symptoms and resulting occupational and social impairment in functioning to the Axis I diagnosis of PTSD.  Also, regarding the cognitive difficulties that the Veteran has experienced since his heart attack in December 2009, the October 2013 VA medical reviewer was unable to provide an opinion on the symptoms attributable to the nonservice-connected chronic and severe ischemic encephalopathy, as opposed to PTSD, due to the cardiovascular disability having left the Veteran essentially nonverbal and demented.  

When a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptoms have caused total occupational and social impairment such that an increased rating of 100 percent for PTSD under DC 9411 is warranted.  38 C.F.R. § 4.3.  Because the Veteran is in receipt of the maximum schedular rating of 100 percent, which recognizes total occupational impairment, with no additional impairment possible that is not recognized by the schedular rating criteria.  As there is no higher rating legally possible, the extraschedular rating provisions at 38 C.F.R. § 3.321(b)(1) (2013) are not potentially applicable in this case. 


ORDER

An increased rating of 100 percent for PTSD is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


